The motion for a new trial was sustained generally. We need to consider only one ground of said motion. The jury found in favor of the appellee, and assessed the amount of damages at $1.00. Under the evidence, it was obvious that a verdict in said sum was very inadequate, and this was made a ground of the motion for a new trial. If appellee was entitled to recover at all, as found by the jury, the amount of recovery should necessarily have been much greater than that fixed by the jury. It is a thoroughly established rule of this court that the question of granting a new trial rests largely in the discretion of the trial court. Under the record in this case, there was no abuse of such discretion shown. See Utseth v. Pratt-Mallory Co., 208 Iowa 1324, and cases cited therein.
Other questions are argued, but we do not deem it essential to pass upon them at this time. A new trial has been granted, and we cannot anticipate that there may be no change in the record upon such retrial. We therefore limit our holding to the one question that the granting of a new trial on the ground of the inadequacy of the verdict was not an abuse of discretion on the part of the trial court, and said order is — Affirmed.
ALBERT, C.J., and EVANS, De GRAFF, and KINDIG, JJ., concur.